Citation Nr: 0526424	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
service-connected coronary artery disease, evaluated as 
thirty (30) percent disabling effective March 29, 2004.

3.  Entitlement to an effective date earlier than March 29, 
2004, for the assignment of a 30 percent disability rating 
for service-connected coronary artery disease. 

4.  Entitlement to an effective date earlier than May 23, 
2000, for the assignment of a 10 percent disability rating 
for service-connected benign prostatic hypertrophy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1971, and from October 1982 to February 1997, with an 
additional active service period of 11 months and 23 days 
before the first period of active service.  See DD Forms 214.  
Also, the veteran apparently had additional service in the 
Army Reserves from 1971 to 1982, during which time he had 
several periods of service, to include active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA); however, the exact dates and nature of service 
for this period remain unverified.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for coronary artery disease, asymptomatic, 
with hypertension; and benign prostatic hypertrophy, 
cholelithiasis.  The veteran perfected an appeal as to these 
two issues.

The Board ordered further evidentiary development in July 
2002 and in August 2003 (the latter in the form of a remand 
order).  It is noted that the Board's 2003 remand order 
characterized the veteran's claim on appeal more generally as 
service connection for "cardiac disorders" and a "prostate 
disorder."    

In October 2004, while the case was a on remand status, the 
Huntington, West Virginia, RO issued a rating decision (1) 
granting service connection for coronary artery disease and 
assigning a noncompensable (zero percent) rating effective 
March 10, 1997 (the date on which the original service 
connection claim was received), and 30 percent effective 
March 29, 2004; and (2) granting service connection for 
benign prostatic hypertrophy with a noncompensable evaluation 
effective March 10, 1997, and a 10 percent evaluation 
effective May 23, 2000.  

As the October 2004 rating decision granted service 
connection for coronary artery disease, but did not address 
hypertension specifically, as was claimed in the March 1997 
service connection claim (claimed as "blood pressure"), the 
RO issued a Supplemental Statement of the Case (SSOC) in 
October 2004 on this issue as one remaining on appeal.  The 
veteran's written statements submitted shortly after October 
2004 clearly indicate that he desires service connection for 
hypertension specifically, and that he also believes 
headaches are associated with hypertension.          

In March 2002, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.   

All of the issues listed on the title page of this decision 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  The specific bases for deferment 
of these issues are set forth below.  VA will notify the 
veteran if further action is required on his part.


REMAND

Service Connection for Hypertension

The law provides that only "veterans" are entitled to VA 
compensation under 38 38 U.S.C.A. §§ 1110 and 1131 (West 
2002) based upon service-connected disability.  The term 
"veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).  The term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. § 3.6(a)-
(d).

To establish status as a "veteran" based on ACDUTRA or 
INACDUTRA, a claimant must establish that he was disabled 
resulting from an injury incurred in or disease contracted 
during the line of duty during that period.  38 U.S.C.A. § 
101; 38 C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Once a claimant has carried the initial 
burden of establishing "veteran" status or that the person 
upon whose military service the claim is predicated has 
"veteran" status, he is entitled to compensation for a 
disability resulting from personal injury suffered in or a 
disability contracted in the line of duty, or for aggravation 
of a pre-existing injury suffered in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as that pertaining to 
service connection for certain disabilities.  Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); Paulson v. Brown, 7 
Vet. App. at 470.  More specifically as to this case, if the 
claimant here does not have "veteran" status, then 
presumptive service connection principles (see 38 C.F.R. 
§§ 3.307, 3.309 - service connection may be granted 
presumptively for a veteran's whose hypertension became 
manifested to a compensable degree within one year after 
conclusion of active duty) would not be the bases for a 
favorable resolution of the claim. 

The Board has reviewed the entire record, including all 
service medical records, and notes that a January 1982 
medical record reflects a diagnosis of hypertension.  This 
date appears to be the earliest definite diagnosis of the 
veteran's hypertension; the record also indicates that the 
veteran appears to agree this is so.  The January 1982 record 
provides that the veteran reportedly had been advised about 
high blood pressure three to four years prior to this time.  

Service personnel records indicate that the veteran probably 
had served on ACDUTRA in the Reserves in the early 1980s, 
before he commenced his second period of active duty, in 
October 1982.  In his July 2005 argument, the veteran's 
accredited representative advanced the position that the 
veteran's being ordered to perform "active duty support" 
beginning in October 1981 for over four months qualifies as 
ACDUTRA for the purposes of establishing "veteran" status.  
On the issue of whether active duty support would qualify as 
ACDUTRA, the RO seems to have resolved it in the veteran's 
favor.  See Supplemental Statement of the Case, wherein the 
RO stated: "Review of personnel records showed active duty 
for training in the Reserves during this period [referring to 
January 1982, when hypertension was diagnosed]."          
  
Thus, based upon the record, the earliest medical 
documentation of manifestation of hypertension or high blood 
pressure would have been in or around 1977 (three to four 
years before January 1982), some six years after the 
conclusion of the veteran's discharge from his first period 
of active duty in July 1971.  No service medical record dated 
within the first period of active duty documents a complaint 
about, or clinical finding of, blood pressure abnormalities 
or hypertension.  As such, the record does not seem to show 
that hypertension first became manifested during the 
veteran's first period of active duty, which ended in July 
1971, or within one year after July 1971.

In this connection, the Board acknowledges the argument of 
the accredited representative in July 2005 to the effect that 
hypertension is more akin to a product of a disease process 
that manifests itself over time, as opposed to an "injury" 
that typically would involve physical trauma from external 
forces.  See VAOPGCPREC 86-90 (July 18, 1990) and VAOPGCPREC 
08-01 (February 26, 2001).  

The Board also acknowledges that service connection also is 
in effect for coronary artery disease, diagnosed in 1996; the 
representative appears to be advancing the position that, 
given this, it is within the realm of possibility that 
hypertension, affecting the same body system, was at a 
developmental stage when noted in 1982, and that this 
notation should suffice to be construed as a "disease" 
incurred in ACDUTRA for the purposes of establishing 
"veteran" status based upon performance of active duty 
support beginning in October 1981 for over four months, which 
would encompass January 1982.  

That said, service connection may be had with a nexus opinion 
by a medical doctor specifically on hypertension.  Such an 
opinion should be obtained on remand. 

Increased Rating for Coronary Artery Disease; Earlier 
Effective Dates

As discussed in the Introduction, in October 2004, service 
connection was granted for coronary artery disease, with a 
zero percent rating effective March 10, 1997, and a 30 
percent rating effective March 29, 2004; and for benign 
prostatic hypertrophy, with a zero percent rating effective 
March 10, 1997, and a 10 percent rating effective May 23, 
2000.  

In two separate written statements dated in December 2004, 
well within the appeal period applicable to the October 2004 
rating decision, the veteran indicated his desire for (a) an 
increased disability rating for coronary artery disease, 
evaluated as 30 percent disabling effective March 29, 2004; 
(b) an effective date earlier than March 29, 2004, for the 
assignment of a 30 percent disability rating for coronary 
artery disease; and (c) an effective date earlier than May 
23, 2000, for the assignment of a 10 percent disability 
rating for benign prostatic hypertrophy.  These statement 
could reasonably be construed as a notice of disagreement to 
the October 2004 rating decision and the veteran's desire for 
consideration of the increased rating and earlier effective 
date issues stemming from the RO's October 2004 rating 
action.  

Because a timely notice of disagreement regarding this issue 
has been submitted, a remand is required for the RO to 
provide the veteran a Statement of the Case (SOC) on the 
three issues noted in the preceding paragraph.  The U.S. 
Court of Appeals for Veterans Claims (Court) held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement has been timely filed, the Board 
should remand the issue to the RO for the issuance of an SOC.  
See also 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).

Based upon the foregoing, the most appropriate disposition of 
this claim, as to all four issues, is deferment of a decision 
on the merits pending further evidentiary development.  This 
matter is REMANDED for the following actions, after which the 
RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to his claim 
that he has in his possession.  Then 
provide the veteran claim development 
assistance as warranted consistent with 
the Veterans Claims Assistance Act if he 
asks for help in obtaining additional 
records from pertinent sources of such 
records, rather than providing the 
records himself.          

2.  After completing the above, and 
obtaining as many pertinent missing 
records as possible consistent with the 
above directive, refer the veteran's 
claims file to a VA physician, preferably 
but not necessarily the physician who 
performed the March 2004 C&P examination, 
to review the claims file, which should 
include a copy of this remand order, and 
then opine whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that there is a 
nexus between the veteran's current 
hypertension and the January 1982 medical 
documentation of high blood pressure 
(i.e., was the veteran's current 
hypertension incurred or aggravated 
during his active military service).  

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  If the examiner finds 
that another physical examination of the 
veteran is needed before he/she can 
render an opinion, then the examination 
should be scheduled.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination, if performed.

3.  Issue an SOC regarding the issues of 
entitlement to an increased disability 
rating for coronary artery disease, and 
earlier effective dates for the 
assignment of compensable ratings for 
coronary artery disease and benign 
prostatic hypertrophy.  The veteran and 
his accredited representative are hereby 
notified that, following issuance of the 
SOC concerning these issues, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should any of 
these issues be returned to the Board.

4.  Readjudicate the hypertension service 
connection claim.  If the decision is 
adverse to the veteran, then issue an 
updated Supplemental Statement of the 
Case on this issue, and give the veteran 
and his accredited representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order. 

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to any issue on appeal.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	

                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




